Name: Commission Regulation (EEC) No 2739/83 of 29 September 1983 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 83 Official Journal of the European Communities No L 269/35 COMMISSION REGULATION (EEC) No 2739/83 of 29 September 1983 fixing the rate of the additional aid for dried fodder force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article I The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1.117/78 is fixed in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2466/83 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2466/83 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in Article 2 This Regulation shall enter into force on 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983, p. 29 . (3) OJ No L 243, 1 . 9 . 1983, p. 37 . No L 269/36 Official Journal of the European Communities 1 . 10. 83 ANNEX to the Commission Regulation of 29 September 1983 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 October 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 0 0 Additional aid in case of advance fixing for the month of : (ECU/ tonne) November 1983 0 0 December 1983 0 0 January 1984 0 0 February 1984 0 0 March 1984 0 0